UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1404


FAISAL AMIN,

                    Petitioner,

             v.

ROBERT M. WILKINSON, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: February 4, 2021                                  Decided: February 11, 2021


Before AGEE and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Faisal Amin, Petitioner Pro Se. Anthony Cardozo Payne, Assistant Director, Lance
Lomond Jolley, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Faisal Amin, a native and citizen of Pakistan, petitions for review of an order of the

Board of Immigration Appeals (Board) denying his motion to reopen. We have reviewed

the administrative record and the Board’s order and conclude that the Board did not abuse

its discretion in denying the motion as untimely. See 8 C.F.R. § 1003.2(c)(2) (2020). We

therefore deny the petition for review for the reasons stated by the Board. In re Amin,

(B.I.A. Mar. 11, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                             2